

SUBSCRIPTION AGREEMENT




THIS SUBSCRIPTION AGREEMENT (the “Agreement”) is made as of this ___ day of
December 2004, by and between MRU HOLDINGS, INC., a Delaware corporation (the
“Company”), and the investor identified on the signature page to this
Agreement (the “Investor”).


W I T N E S S E T H:


WHEREAS, the Investor desires to subscribe for, purchase and acquire from the
Company and the Company desires to sell and issue to the Investor the number of
shares (the “Shares”) of the Company’s Series A Convertible Preferred Stock,
$0.001 par value per share (the “Preferred Stock”), set forth on the signature
page of this Agreement, upon the terms and conditions and subject to the
provisions hereinafter set forth.


NOW, THEREFORE, for and in consideration of the mutual premises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1. Purchase and Sale of the Shares. Subject to the terms and conditions of this
Agreement, the Investor subscribes for and agrees to purchase and acquire from
the Company and the Company agrees to sell and issue to the Investor the Shares,
in the manner set forth in Section 2 hereof, at the purchase price set forth on
the signature page of this Agreement (the “Purchase Price”).


2. Terms of Purchase and Sale of the Shares. The closing of the transactions
contemplated hereby (the “Closing”) shall take place on or before the fifth full
business day after the Notice Date (as such term is defined in the Placement
Agent Agreement dated as of November [__], 2004 (the “Placement Agent
Agreement”), between the Company, Sanders Morris Harris Inc. and Brean Murray &
Co., Inc. (collectively, the "Placement Agents”)), at the offices of
McGuireWoods LLP, counsel to the Company, or at such other time and place as the
Company and the Placement Agents may agree upon. Contemporaneously with the
delivery of this Agreement, the Investor shall deliver to Sterling Bank (the
“Escrow Agent”) the Purchase Price by wire transfer of immediately available
funds pursuant to wire transfer instructions given to the Investor by the
Company. At the Closing, the Escrow Agent shall deliver to the Company the
Purchase Price by wire transfer of immediately available funds pursuant to wire
transfer instructions given to the Escrow Agent by the Company, and the Company
shall deliver to the Investor a certificate, registered in the name of the
Investor, representing the Shares. Notwithstanding the foregoing, the
obligations of the Company and the Investor hereunder are subject to the
Company’s receipt of aggregate subscriptions for a minimum of $9,625,000 in
aggregate proceeds for shares of Preferred Stock on or prior to December 31,
2004 (or such later closing date as may be agreed by the Company and the
Placement Agents), which date may be extended by the Company and the Placement
Agents pursuant to the terms of the Placement Agent Agreement (the “Closing
Date”).


3. Representations and Warranties of the Company. In order to induce the
Investor to enter into this Agreement, the Company represents and warrants to
the Investor the following:


(a) Authority. The Company is a corporation duly organized, validly existing,
and in good standing under the laws of the State of Delaware, and has all
requisite right, power, and authority to execute, deliver and perform this
Agreement.



--------------------------------------------------------------------------------


(b) Subsidiaries. The Company has no direct or indirect Subsidiaries other than
those set forth in set forth in the Exchange Act Documents (as defined in
Section 3(f) below). Except as disclosed in the Exchange Act Documents, the
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary free and clear of any and all liens, and all the issued and
outstanding shares of capital stock of each Subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights.


(c) Enforceability. The execution, delivery, and performance of this Agreement
by the Company have been duly authorized by all requisite corporate action. This
Agreement has been duly executed and delivered by the Company, and, upon its
execution by the Investor, shall constitute the legal, valid, and binding
obligation of the Company, enforceable in accordance with its terms, except to
the extent that its enforceability is limited by bankruptcy, insolvency,
reorganization, or other laws relating to or affecting the enforcement of
creditors’ rights generally and by general principles of equity.


(d) No Violations. The execution, delivery, and performance of this Agreement by
the Company does not, and will not, violate or conflict with any provision of
the Company’s Certificate of Incorporation or Bylaws and does not and will not,
with or without the passage of time or the giving of notice, result in the
breach of, or constitute a default, cause the acceleration of performance, or
require any consent under (except such consents as have been obtained as of the
date hereof), or result in the creation of any lien, charge or encumbrance upon
any property or assets of the Company pursuant to, any material instrument or
agreement to which the Company is a party or by which the Company or its
properties are bound, except such consents as have been obtained as of the date
hereof.
 
(e) Capitalization. The authorized capital stock of the Company consists of:
50,000,000 shares of Common Stock, $0.001 par value per share (“Common Stock”),
of which 13,586,202 were issued and outstanding as of November 19, 2004, and
5,000,000 shares of preferred stock, of which no shares are issued and
outstanding. As of November 19, 2004, the Company has outstanding options and
warrants to purchase 4,025,757 shares of Common Stock. Upon issuance in
accordance with the terms of this Agreement against payment of the Purchase
Price therefore, the Shares will be duly and validly issued, fully paid, and
nonassessable and free and clear of all liens imposed by or through the Company,
and, assuming the accuracy of the representations and warranties of the Investor
and all other purchasers of shares of Preferred Stock in the offering
contemplated by the Placement Agent Agreement, will be issued in accordance with
a valid exemption from the registration or qualification provisions of the
Securities Act of 1933, as amended (the “Securities Act”), and any applicable
state securities laws (the “State Acts”). The shares (the “Conversion Shares”)
of Common Stock issuable upon conversion of the Shares have been duly
authorized, and upon issuance of the Conversion Shares upon proper conversion of
the Shares, in accordance with the terms thereof, the Conversion Shares will be
validly issued, fully paid, and non-assessable.


(f) Exchange Act Filing. During the twelve (12) calendar months immediately
preceding the date of this Agreement, all reports and statements required to be
filed by the Company with the Securities and Exchange Commission (“SEC”) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
rules and regulations thereunder, have been timely filed. Such filings, together
with all documents incorporated by reference therein, are referred to as
“Exchange Act Documents.” Each Exchange Act Document, as amended, conformed in
all material respects to the requirements of the Exchange Act and the rules and
regulations thereunder, and no Exchange Act Document, as amended, at the time
each such document was filed, included any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.


2

--------------------------------------------------------------------------------


(g) Company Financial Statements. The audited financial statements, together
with the related notes of the Company at December 31, 2002 and December 31,
2003, and for the years then ended, included in the Company’s Definitive
Information Statement on Schedule 14c dated June 14, 2004 and filed June 15,
2004, and the unaudited financial statements of the Company at September 30,
2004, and for the nine months then ended, (collectively, the “Company Financial
Statements”) included in the Company’s Quarterly Report on Form 10-QSB for the
quarter ended September 30, 2004, respectively, fairly present in all material
respects, on the basis stated therein and on the date thereof, the financial
position of the Company at the respective dates therein specified and its
results of operations and cash flows for the periods then ended (provided that
the unaudited financial statements are subject to normal year-end audit
adjustments and lack footnotes and other presentation items). Such statements
and related notes have been prepared in accord-ance with general-ly accepted
accounting principles in the United States applied on a consistent basis except
as expressly noted therein.


(h) No Material Liabilities. Except for liabilities or obligations not
individually in excess of $100,000, and as set forth in the Exchange Act
Documents, since September 30, 2004, the Company has not incurred any material
liabilities or obligations, direct or contingent, except in the ordinary course
of business and except for liabilities or obligations reflected or reserved
against on the Company’s balance sheet as of September 30, 2004, and there has
not been any change, or to the knowledge of the Company, development or effect
(individually or in the aggregate) that is or is reasonably likely to be,
materially adverse to the condition (financial or otherwise), business,
prospects, or results of operations of the Company and the Subsidiaries
considered as a whole (a “Material Adverse Effect”) or any change in the capital
or material increase in the long-term debt of the Company, nor has the Company
declared, paid, or made any dividend or distribution of any kind on its capital
stock.


(i) No Disputes Against Company. There is no material pending or, to the
knowledge of the Company, threatened (a) action, suit, claim, proceeding, or
investigation against the Company, at law or in equity, or before or by any
Federal, state, municipal, or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, (b) arbitration
proceeding against the Company, (c) governmental inquiry against the Company, or
(d) any action or suit by or on behalf of the Company pending or threatened
against others.
 
    (j) Approvals. Other than the filing of the Certificate of Designation of
Preferences, Rights and Limitations of the Series A Preferred Stock, which the
Company undertakes to file with the Delaware Secretary of State prior to the
Closing, (i) the execution, delivery, and performance by the Company of this
Agreement and the Registration Rights Agreement (as hereinafter defined), (ii)
the offer and sale of the Shares, and (iii) the issuance of the Conversion
Shares upon due conversion of the Shares require no consent of, action by or in
respect of, or filing with, any person, governmental body, agency, or official
other than those consents that have been obtained and filings that have been
made pursuant to the Securities Act and any State Act which the Company
undertakes to file within the applicable time period.
 
3

--------------------------------------------------------------------------------


     (k) Compliance. Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement, or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator, or governmental body, or (iii) is or has been in
violation of any statute, rule, or regulation of any governmental authority,
including without limitation all foreign, federal, state, and local laws
relating to taxes, environmental protection, occupational health and safety,
product quality and safety and employment and labor matters, except in each case
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect. The Company is in compliance with the
applicable requirements of the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations thereunder, except where such noncompliance could not have
or reasonably be expected to result in a Material Adverse Effect.
 
(l) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses, and other
similar rights that are necessary or material for use in connection with their
respective businesses as described in the Exchange Act Documents and which the
failure to so have could, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any person.
Except as set forth in the Exchange Act Documents, to the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another person of any of the Intellectual Property
Rights, except where such infringement could not have or reasonably be expected
to result in a Material Adverse Effect.


(m) Transactions With Affiliates and Employees. Except as set forth in the
Exchange Act Documents, none of the officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company is presently
a party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers, and directors), including any contract,
agreement, or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director, or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee, or
partner.


(n) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act rules 13a-14 and 15d-14) for
the Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Form 10-KSB or 10-QSB, as
the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of a
date within 90 days prior to the filing date of the Form 10-QSB for the
Company’s most recently ended fiscal quarter (such date, the “Evaluation Date”).
The Company presented in its most recently filed Form 10-KSB or Form 10-QSB the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Exchange Act) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.


4

--------------------------------------------------------------------------------


(o) Solvency. Based on the financial condition of the Company as of the Closing
Date (and assuming that the Closing shall have occurred), (i) the Company’s fair
saleable value of its assets exceeds the amount that will be required to be paid
on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid. The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).


(p) Certain Fees. Except as may be due to the Placement Agents from the Company,
no brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank, or other person with respect to the transactions
contemplated by this Agreement. The Investor shall have no obligation with
respect to any Placement Agent fees or with respect to any claims (other than
such fees or commissions owed by an Investor pursuant to written agreements
executed by the Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.


(q) Certain Registration Matters. Assuming the accuracy of the Investor’s
representations and warranties set forth in Section 4, no registration under the
Securities Act is required for the offer and sale of the Shares by the Company
to the Investor hereunder.


(r) Listing and Maintenance Requirements. Except as specified in the Exchange
Act Documents, the Company has not, in the two years preceding the date hereof,
received notice from any automated dealer quotation system to the effect that
the Company is not in compliance with the listing or maintenance requirements
thereof. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing of the Common Stock on the OTC
Bulletin Board.


5

--------------------------------------------------------------------------------


(s) Investment Company. The Company is not, and is not an “affiliate” of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.


(t) No Additional Agreements. The Company does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
this Agreement and the Registration Rights Agreement on terms that differ from
those set forth in this Agreement and the Registration Rights Agreement.


(u) Disclosure. The Company confirms that neither it nor any person acting on
its behalf has provided the Investor or its agents or counsel with any
information that the Company believes would constitute material, non-public
information following the announcement of the Closing and the transactions
contemplated thereby. The Company understands and confirms that the Investor
will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company. All disclosure provided to the
Investor regarding the Company, its business and the transactions contemplated
hereby, furnished by or on behalf of the Company (including the Company’s
representations and warranties set forth in this Agreement) are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.


4. Representations and Warranties of the Investor. In order to induce the
Company to enter into this Agreement, the Investor represents and warrants to
the Company the following:


(a) Authority. If a corporation, partnership, limited partnership, limited
liability company, or other form of entity, the Investor is duly organized or
formed, as the case may be, validly existing, and in good standing under the
laws of its jurisdiction of organization or formation, as the case may be. The
Investor has all requisite individual or entity right, power, and authority to
execute, deliver, and perform this Agreement.


(b) Enforceability. The execution, delivery, and performance of this Agreement
by the Investor have been duly authorized by all requisite partnership or
corporate action, as the case may be. This Agreement has been duly executed and
delivered by the Investor, and, upon its execution by the Company, shall
constitute the legal, valid, and binding obligation of the Investor, enforceable
in accordance with its terms, except to the extent that its enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium, or other laws
relating to or affecting the enforcement of creditors’ rights generally and by
general principles of equity.


(c) No Violations. The execution, delivery, and performance of this Agreement by
the Investor do not and will not, with or without the passage of time or the
giving of notice, result in the breach of, or constitute a default, cause the
acceleration of performance, or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Investor pursuant to, any material instrument or agreement to which the Investor
is a party or by which the Investor or its properties may be bound or affected,
and, do not or will not violate or conflict with any provision of the articles
of incorporation or bylaws, partnership agreement, operating agreement, trust
agreement, or similar organizational or governing document of the Investor, as
applicable.


6

--------------------------------------------------------------------------------


(d) Knowledge of Investment and its Risks. The Investor has knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of Investor’s investment in the Shares. The Investor
understands that an investment in the Company represents a high degree of risk
and there is no assurance that the Company’s business or operations will be
successful. The Investor has considered carefully the risks attendant to an
investment in the Company, and that, as a consequence of such risks, the
Investor could lose Investor’s entire investment in the Company.


(e) Investment Intent. The Investor hereby represents and warrants that (i) the
Shares are being acquired for investment for the Investor’s own account, and not
as a nominee or agent and not with a view to the resale or distribution of all
or any part of the Shares, and the Investor has no present intention of selling,
granting any participation in, or otherwise distributing any of the Shares
within the meaning of the Securities Act, (ii) the Shares are being acquired in
the ordinary course of the Investor’s business, and (iii) the Investor does not
have any contracts, understandings, agreements, or arrangements, directly or
indirectly, with any person and/or entity to distribute, sell, transfer, or
grant participations to such person and/or entity with respect to, any of the
Shares. The Investor is not purchasing the Shares as a result of any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.


(f) Investor Status. The Investor is an “Accredited Investor” as that term is
defined by Rule 501 of Regulation D promulgated under the Securities Act and the
information provided by the Investor in the Investor’s Questionnaire, a copy of
which is attached hereto as Exhibit A, is truthful, accurate, and complete. The
Investor is not registered as a broker-dealer under Section 15 of the Exchange
Act.


(g) Disclosure. The Investor has reviewed information provided by the Company in
connection with the decision to purchase the Shares, consisting of the Company’s
publicly available filings with the SEC and the information contained therein.
The Company has provided the Investor with all the information that the Investor
has requested in connection with the decision to purchase the Shares. The
Investor further represents that the Investor has had an opportunity to ask
questions and receive answers from the Company regarding the business,
properties, prospects, and financial condition of the Company. All such
questions have been answered to the full satisfaction of the Investor. Neither
such inquiries nor any other investigation conducted by or on behalf of the
Investor or its representatives or counsel shall modify, amend, or affect the
Investor’s right to rely on the truth, accuracy, and completeness of the
disclosure materials and the Company’s representations and warranties contained
herein.


(h) No Registration. The Investor understands that Investor may be required to
bear the economic risk of Investor’s investment in the Company for an indefinite
period of time. The Investor further understands that (i) neither the offering
nor the sale of the Shares has been registered under the Securities Act or any
applicable State Acts in reliance upon exemptions from the registration
requirements of such laws, (ii) the Shares and the Conversion Shares must be
held by he, she or it indefinitely unless the sale or transfer thereof is
subsequently registered under the Securities Act and any applicable State Acts,
or an exemption from such registration requirements is available, (iii) except
as set forth in the Registration Rights Agreement between the Company and the
Investor, the Company is under no obligation to register any of the Shares or
the Conversion Shares on the Investor’s behalf or to assist the Investor in
complying with any exemption from registration, and (iv) the Company will rely
upon the representations and warranties made by the Investor in this
Subscription Agreement in order to establish such exemptions from the
registration requirements of the Securities Act and any applicable State Acts.


7

--------------------------------------------------------------------------------


(i) Transfer Restrictions. The Investor will not transfer any of the Shares or
the Conversion Shares unless such transfer is registered or exempt from
registration under the Securities Act and such State Acts, and, if requested by
the Company in the case of an exempt transaction, the Investor has furnished an
opinion of counsel reasonably satisfactory to the Company that such transfer is
so exempt. The Investor understands and agrees that (i) the certificates
evidencing the Shares and the Conversion Shares will bear appropriate legends
indicating such transfer restrictions placed upon the Shares and the Conversion
Shares, (ii) the Company shall have no obligation to honor transfers of any of
the Shares or the Conversion Shares in violation of such transfer restrictions,
and (iii) the Company shall be entitled to instruct any transfer agent or agents
for the securities of the Company to refuse to honor such transfers.


(j) Principal Address. The Investor’s principal residence, if an individual, or
principal executive office, if an entity, is set forth on the signature page of
this Subscription Agreement.


5. Independent Nature of Investor’s Obligations and Rights. The obligations of
the Investor under this Agreement, the Registration Rights Agreement, and any
other documents delivered in connection herewith and therewith (collectively,
the “Transaction Documents”) are several and not joint with the obligations of
any other purchaser of Shares, and the Investor shall not be responsible in any
way for the performance of the obligations of any other purchaser of Shares
under any Transaction Document. The decision of the Investor to purchase Shares
pursuant to the Transaction Documents has been made by the Investor
independently of any other purchaser of Shares. Nothing contained herein or in
any Transaction Document, and no action taken by any purchaser of Shares
pursuant thereto, shall be deemed to constitute such purchasers as a
partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that the purchasers of Shares are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Document. The Investor acknowledges that no
other purchaser of Shares has acted as agent for the Investor in connection with
making its investment hereunder and that no other purchaser of Shares will be
acting as agent of the Investor in connection with monitoring its investment in
the Shares or enforcing its rights under the Transaction Documents. The Investor
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other purchaser of
Shares to be joined as an additional party in any proceeding for such purpose.


6. Prospectus Delivery Requirement. The Investor hereby covenants with the
Company not to make any sale of the Shares or the Conversion Shares without
complying with the provisions hereof and of the Registration Rights Agreement,
and without effectively causing the prospectus delivery requirement under the
Securities Act to be satisfied (unless the Investor is selling such Shares or
the Conversion Shares in a transaction not subject to the prospectus delivery
requirement).


7. Shareholder Approval. The Company represents and warrants to the Investor
that the vote of the Company’s Stockholders will not be required to approve the
issuance of the Shares or the Conversion Shares.


8

--------------------------------------------------------------------------------


8. Indemnification of Investor. In addition to the indemnity provided in the
Registration Rights Agreement, the Company will indemnify and hold the Investor
and its directors, officers, shareholders, members, managers, partners,
employees and agents (each, an “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs, and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Investor Party may suffer or incur as a result of or relating to
any misrepresentation, breach, or inaccuracy of any representation, warranty,
covenant, or agreement made by the Company in any Transaction Document. In
addition to the indemnity contained herein, the Company will reimburse each
Investor Party for its reasonable legal and other expenses (including the cost
of any investigation, preparation, and travel in connection therewith) incurred
in connection therewith, as such expenses are incurred.


9. Non-Public Information. Subsequent to the Closing, the Company covenants and
agrees that neither it nor any other person acting on its behalf will provide
Investor or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto Investor shall
have executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that Investor shall be relying
on the foregoing representations in effecting transactions in securities of the
Company.


10. Further Assurances. The parties hereto will, upon reasonable request,
execute and deliver all such further assignments, endorsements and other
documents as may be necessary in order to perfect the purchase by the Investor
of the Shares.


11. Entire Agreement; No Oral Modification. This Agreement contains the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings with respect thereto and may
not be amended or modified except in a writing signed by both of the parties
hereto.


12. Binding Effect; Benefits. This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, successors and
assigns; however, nothing in this Agreement, expressed or implied, is intended
to confer on any other person other than the parties hereto, or their respective
heirs, successors or assigns, any rights, remedies, obligations or liabilities
under or by reason of this Agreement.


13. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.


14. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the United States of America and the
State of Delaware, both substantive and remedial. Any judicial proceeding
brought against either of the parties to this agreement or any dispute arising
out of this Agreement or any matter related hereto shall be brought in the
courts of the State of New York, New York County, or in the United States
District Court for the Southern District of New York and, by its execution and
delivery of this agreement, each party to this Agreement accepts the
jurisdiction of such courts.


15. Prevailing Parties. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the prevailing party shall be entitled to receive and the
nonprevailing party shall pay upon demand reasonable attorneys’ fees in addition
to any other remedy.


9

--------------------------------------------------------------------------------


16. Notices. All communication hereunder shall be in writing and, if sent to you
shall be mailed, delivered, telegraphed or sent by facsimile or electronic mail,
and confirmed to an Investor at the address set forth on the signature page of
this Agreement, or if sent to the Company, shall be mailed, delivered,
telegraphed or sent by facsimile or electronic mail and confirmed to the Company
at 600 Lexington Avenue, 3rd Floor, New York, NY 10022; Attention: Edwin
McGuinn, Chief Executive Officer, telephone number (212) 836-4195 and facsimile
number (212) 754-1048, with a copy to McGuireWoods LLP as 1345 Avenue of the
Americas, New York, NY 10105, Attention: Louis W. Zehil, telephone number (212)
548-2138 and facsimile number (212) 548-2175.


17. Headings. The section headings herein are included for convenience only and
are not to be deemed a part of this Agreement.


[Signature on following page]
 
 

 
10

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


MRU HOLDINGS, INC., a Delaware corporation




By:       
Name: Edwin McGuinn
Its: Chief Executive Officer


INVESTOR
 
____________________________________


By:       


____________________________________
Print Name and Title
____________________________________
____________________________________
____________________________________
Principal Residence or Executive Office


___________________________________________
IRS Tax Identification No.
____________________________________
Telephone Number
____________________________________
Fax Number


____________________________________
E-mail Address




________________      X          $3.50       =     ________________
Number of Shares            Price per Share           Purchase Price



 
11

--------------------------------------------------------------------------------


